Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 12.8.2020. In view of this communication, claims 1-13 are now pending in this application.
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part the limitation (Line 10 of Claim 1)“a self-supplying assembly”. However, “a self-supplying assembly” has not been clearly defined anywhere in the disclosure.  In order to further prosecution, examiner is interpreting  “a self-supplying assembly” same as what is mentioned in Line 22-25, Page 4 of specification. 
Claims 2-13 are rejected due to their dependency on Claim 1.
Claim 11 recites in part “the transmission, a length of the data packet is less than or equal to 0.1% of a holding time of the channel”. It is not clear how the length of the data packet which is presumably in bits/bytes is being compared with time. Clarification and/or correction is required. In order to further prosecution, examiner is interpreting the above to mean that the time to send the data packet is being compared with the channel holding time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al (US 20110273121 A1), hereinafter referred to as Burger, in view of Klaar (US 20020038192 A1).
Regarding Claim 1, Burger discloses a  system (Fig 1 below, 10) comprising an electric motor (Fig 1, 20), and an external receiving unit (Fig 1, 54)[Para 0021](Para 169730021 discloses that the receiver can be positioned substantially outside of the module housing), the electric motor comprising a housing (Fig 1, 12) , a stator (Fig 1, 26), a rotor (Fig 1, 24) with a rotor winding or permanent magnets (Fig 2A below, 44), a thermal protection device to protect the electric motor from overheating [Para 0002], the thermal protection device comprising a sensor unit  (Fig 1, 48, 50, 36) housed on the rotor, the sensor unit  having a temperature sensor  (Fig 1, 48) for detecting temperature-based measured values, a radio module with antenna (Fig 1, 50) for transmitting sensor signals of temperature-based measured values, and data derived from the temperature-based measured values are transmitted to the external receiving unit  via radio [Para 0020].
Burger does not explicitly disclose the sensor unit having a microcontroller, and the sensor unit  being a self-supplying assembly wherein the sensor unit  comprises a memory and the sensor unit being configured to transmit  data packets at spaced apart time intervals  to transmit the sensor signals of temperature-based measured values or data or information derived therefrom, and the sensor unit being configured to transmit a data packet repeatedly in succession. 
Klaar discloses the sensor unit(Klaar, Fig 1 below, 1)  having a microcontroller(Klaar, Fig 1, 15)  , and the sensor unit  being a self-supplying assembly [Klaar, Para 0013], wherein the sensor unit  comprises a memory (Klaar, Fig 1, 13) and the sensor unit being configured to transmit  data packets [Klaar, Abstract, Para 0018, Para 0019]   at spaced apart time intervals (this is well known in the art of transmission of digital packets)to transmit the sensor signals of temperature-based measured values or data or information derived therefrom, and the sensor unit being configured to transmit a data packet repeatedly in succession (this is well known in the art of transmission of digital packets). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger along with the temperature sensor with the sensor unit having a memory and being configured to transmit data packets as taught by Klaar in order to monitor and protect the motor in a live manner by providing live and real temperature information to an outside receiver for easy processing and intervention.

    PNG
    media_image1.png
    700
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    453
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    599
    568
    media_image3.png
    Greyscale

Regarding Claim 2, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar  further discloses the electrical power for operating the sensor unit is induced from alternating fields or is drawn off via a tap of a collector [Klaar, Para 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with self-supplying power to operate the sensor unit in order to be able to mount on to a moving part.
Regarding Claim 13, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar  further discloses power and/or  operation of the electric motor  is controlled based on .
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar and Nardin et al(US 20170163200 A1) hereinafter referred to as Nardin .
Regarding Claim 3, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar does not explicitly disclose the antenna comprises a loop antenna or a ceramic.
 Nardin discloses disclose the antenna comprises a loop antenna [Nardin, Para 0020] or a ceramic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with the looped antenna as taught by Nardin in order to be able to vibrate at the required frequency for suitable transmission of data.
Regarding Claim 4, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar does not explicitly disclose an SRD (short range) ISM band, is provided as the working frequency.
Nardin discloses an SRD (short range) ISM band [Nardin, Para 0023], is provided as the working frequency (It is well known in the art that NFC frequency is a subset of the ISM frequency band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with an ISM band frequency as taught by Nardin in order to follow the global standard for similar usage of available frequencies for communication of equipment health.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar and Takano(US 20140194140 A1) .
Regarding Claim 5, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar does not explicitly disclose the radio power of the radio transmission is set at least essentially to a radius of up to 30m.
Takano discloses disclose the radio power of the radio transmission is set at least essentially to a radius of up to 30m[Takano, Para 0082](Takano discloses that the radius can be set to less than or greater than 5m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with the radius of radio power being set to at least 30m as taught by Takano in order to meet the desired communication distance of the data packets that are being transmitted while optimizing the power that will be consumed for transmission.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar and Chu et al(US 5257863 A) hereinafter referred to as Chu.
Regarding Claim 6, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar does not explicitly disclose the sensor unit  transmits  a same data packet at least twice over a specified rotor offset.
Chu discloses the sensor unit (Chu, Fig 1 below, 14) transmits  a same data packet at least twice over a specified rotor offset.(Sensors 14 are 180 degree apart from each other, hence the same data packet will be sent with a rotor offset of 180 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with the same data packet being transmitted twice over a specified rotor offset as taught by Chu in order to get multiple data points of temperature and other measured parameters at different locations of the rotor. 

    PNG
    media_image4.png
    368
    471
    media_image4.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar and Breed(US 20080195261 A1).
Regarding Claim 7, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar further discloses transmitting the sensor signals or the data or information derived therefrom via radio to the external receiving unit (Burger, Fig 1 above, 54)[Para 0020,Para 0021] but does not explicitly disclose the sensor unit  carries out a tuning routine of the antenna. 
Breed discloses disclose the sensor unit  carries out a tuning routine of the antenna [Breed, Para 0145].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with the tuning routine as taught by Breed in order to be able to communicate in the most effective and efficient manner with the receiver.
Regarding Claim 8, Burger in view of Klaar  and Breed discloses the system according to claim 7. Burger in view of Klaar  and Breed further discloses the tuning routine of the antenna is performed during initial start-up and/or during operation before a data packet  is sent [Breed, Para 0145]. (Breed discloses tuning of antenna which implies either during startup or during operation or both as needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar  and Breed with the tuning routine at startup and/or during operation as taught by Breed in order to be able to communicate in the most effective and efficient manner with the receiver.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar, Breed and Nardin.
Regarding Claim 9, Burger in view of Klaar and Breed discloses the system according to claim 7. Burger in view of Klaar and Breed further discloses the tuning routine of the antenna but does not disclose the adjustment parameters are stored in the memory of the sensor unit.
Nardin discloses the adjustment parameters are stored in the memory of the sensor unit [Nardin. Para 0009, Para 0016, Para 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed system of Burger in view of Klaar and Breed with the storing of the adjustment parameters in the memory as taught by Nardin order to be able to send the parameters at the correct times as required to the receiver as well as to be able to reuse the same parameters.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar and Stoll (US 20190313630 A1).
Regarding Claim 10, Burger in view of Klaar discloses the system according to claim 1 . Burger in view of Klaar does not explicitly disclose a maximum transmission power of 30 mW, and/or a data rate of 50 kbit/s is provided for the transmission.
Stoll discloses a maximum transmission power of 30 mW, and/or a data rate of 50 kbit/s is provided for the transmission [Stoll, Para 0006].(Stoll discloses a transmission power of 2mW which is in the range between 0 and 30mW).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with the maximum transmission power of 30mW and /or a data rate of 50kbit/s in order to keep the power consumption to an optimum level while being able to send the data packets at the required speeds.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar and NPL (Das 686 MHz highlighted, Das 686Mhz highlighted translated).
Regarding Claim 11, Burger in view of Klaar discloses the system according to claim 1 . Burger in view of Klaar does not explicitly disclose for the transmission, a  length of the data packet  is less than or equal to 0.1% of a holding time of the channel.
NPL (Das 686 MHz highlighted, Das 686Mhz highlighted translated) discloses for the transmission,  a  length of the data packet  is less than or equal to 0.1% of a holding time of the channel (See 112(b) rejection of claim 11 above)(See highlighted portion of original article “Das 686 MHz highlighted” and machine translation of highlighted section) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with the limitation of the length of the data packet as taught by Das686MHz in order to meet the requirements and limitations of the chosen frequency of transmission.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Klaar and Hall et al(US 20050035874 A1) hereinafter referred to as Hall .
Regarding Claim 12, Burger in view of Klaar  discloses the system according to claim 1. Burger in view of Klaar further discloses the sensor unit  is configured to transmit measured values or data or information derived therefrom but does not explicitly disclose it contains the following:  an individual address of the sensor unit and/or test data for parity measurement and/or rotational speed of the rotor and/or vibration data of the rotor axis or of the rotor and/or positive and/or negative acceleration and/or a blockage of the rotor  and/or data on operating states above a limit temperature,  as a time measurement and/or sensor unit data relating to self-supply and energy management.
Hall discloses the transmitted data contain the following : an individual address of the sensor unit and/or test data for parity measurement and/or rotational speed of the rotor and/or vibration data of the rotor axis or of the rotor and/or positive and/or negative acceleration [Hall, Para 0016, 0020, 0022, 0048](Acceleration being a vector will be positive and negative values) and/or a blockage of the rotor  and/or data on operating states above a limit temperature,  as a time measurement and/or sensor unit data relating to self-supply and energy management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Burger in view of Klaar with the transmitted data as taught by Hall in order to monitor the functioning of the equipment and make required changes as required for continuous functioning.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832       


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832